Case 8:18-cv-01751-MSS-SPF Document 34 Filed 07/29/19 Page 1 of 2 PageID 104




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JAMES DEGRACE,

        Plaintiff,

 v.                                              CASE NO.: 8:18-cv-01751-MSS-SPF

 RADIUS GLOBAL SOLUTIONS, LLC,

        Defendant.



           JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE


       COMES NOW the Plaintiff, James Degrace, and the Defendant, Radius Global

Solutions, LLC, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned

counsel, hereby stipulate to dismiss, without prejudice, each claim and count therein asserted

by Plaintiff against the Defendant, in the above styled action, with Plaintiff and Defendant to

bear their own attorney’s fees, costs and expenses.



/s/ Geoffrey E. Parmer                       /s/ Ashley N. Wydro
 Geoffrey E. Parmer, Esquire                  Ashley N. Wydro, Esquire
 Florida Bar No. 989258                       Florida Bar No. 0106605
 Geoff@TheConsumerProtectionFirm.com          awydro@sessions.legal
 William “Billy” Peerce Howard, Esquire       Sessions Fishman Nathan & Israel, LLC
 Florida Bar No. 103330                       3350 Buschwood Park Drive, Suite 195
 The Consumer Protection Firm, PLLC           Tampa, FL 33618
 4030 Henderson Boulevard                     Tel.: (813) 440-5327
 Tampa, FL 33629                              Fax: (877) 334-0661
 Tel.: (813) 500-1500 x206                    Attorneys for Defendant,
 Fax: (813) 435-2369                          Radius Global Solutions LLC
 Attorneys for Plaintiff
Case 8:18-cv-01751-MSS-SPF Document 34 Filed 07/29/19 Page 2 of 2 PageID 105




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed via the

Court’s CM/ECF system on July 29, 2019 to all parties of record.

                                           Respectfully submitted,

                                           /s/Geoffrey E. Parmer
                                            Geoffrey E. Parmer, Esquire
